OFFICE     OF   THE   AmORNEY     GENERAL    OF   TEXAS

                                  AUSTIN




Honorable Xelrin Combs
COule~ AtAoraq
Jer~r80n    count7
Beaumont, axu                                           A
Dou    air1                        .oplnlcnlo. O-30
                                   R.1 aalar       + @P        7tu
                                           UU     Ox -8
                                                      o f Jo i lr Do a
                                           a o unty
                                                  .
                                               7!t
              Your requert
carefully oonaldrrsd br thlr
your requert u  follov8:




              "5.    In coiitiea   having .a population     of
       one hundred      thousand and one ‘(100,001)     a~ld zlot
       ZC:E thar     oz~e h.xiZred and fifty    thoueand
       (l’jO,OOO)    lnhabitantr,   firat   assirtant    or chief
BonorrbleNelvin     Coabr,   ?age 2


     deputy not to la eed Tventy-rix Eundred
     (~2600.00) Dollar8 per annum~ herd8 of de-
     p.wtmentr may be aloved by the Co8m18810ner81
     Court, vhen In their judgment ruoh allovanoe
     18 juottlled,the 8um of Tvo Hundred ($200.00)
     Dollar8 per annum in addition to the amount
     herein Gloved, vhen ruoh he&            of depart-
     ment8 rota&t to be rppolnted rhsll have me-
     riowl~ rewed th8 oountr or pollt~.oalrub-
     ~dlvl8lon thereof for not lerr than tvo oon-
     %lnuow rearmj other l  r r lr tmnt~    ,
                                       deputier
     or olerkr no% to loeed Tventy~three liundred
     (~2300.00) Dollar8 per annum laoh."

          The main problem prorented by the quertlon rubmlttcd
18 vhether the word8 "rhall hare prevlou8ly rerved the oounty
or pollbltal rubdlvlrlon thereof ior not lerr than tvo con-
tlnuour yeara" lhould be oonstruedto tieantvo oontlnuouryearm
next preoediq  the ~ppolntunt, or m    tvo oontixkuou8 year8
sedlng    the appointment.
          Where the 8tatutory language 18 uablguoum or.admlta
of~more t&m one mimning, It la to be taken In ruoh ti 8epIe a8
vi11 oo&iformto the lo o p e
                           and intent of the A&, and vi11 beet
or rort eertalnly laoompllmh It8 purpole vlthout do-    violence
to plain rtrtutory language. A oonrtruotlon   that vlll unduly
limit it8 plain purpome, ~111 be &voidedIf po88ible. 39 Ter.
hr. pp. 218-219.
           In permitting the payment of a larger 8alarf to the
head of a department rho 'rhall have prevlourlj rerved the
oounty or polltloal rubdlvlrlon thereof for not 1088 than tvo
contlnuour  year8 , ” ve believe the bglrlature intended that a
head of a deparwt       with prevlour experience in oounty mattera
rhould be entitled to a larger 8alary than an inexperienced
person.

          By requiring    the prevloua   aervioe   to be “not leas
than tvo continuous   yearr” ve bellwve    the Iaglrlsture     Intended
to set a minimum length    of experience   required    to qualify   an
appoLntee   to the additional     salary,    and to   eliminate   those
persms    vhose previous   service    totaled   tv3   years blz:t VZS were
.   -




        Sonorablellelv%nCorbm, F8gm 3


        employed
        ._ .     .only
                   .   periodically.
                       --.      - ._ It 18, a matter of oommon
                                                            ._ knkwledge
                                                                - -
        tnat 0ertu.n orrioerm or tne county governmnt, partruuariy
        the tax l 88e88or-oolleotor, require extra help during oertain
        rumh p8riOdD.

                  To oonrtrue the vordr in quertlon am reanlng tvo
        ooAtl.Auouayearm                  the bppolntment vould be plrolng
        a~ Undue limitat                   purpore o? -the rtatute. 8uoh
        a oon8truotloA~vould   llialtnitesum7 able 8en rith mny year8 o?~
        oontlnuow rerrloe . 8uoh a oonrtruotlon vould alma prerent a
        rerlour quertlon am to the le     h of time that UL offloer taking
        offloe on Sa~uary 1 1941, ootF d valt before appointing the
        head8 o? the 8eTerd departmEnta withouthaving the tvo OOA-
        tiAUOU8 p-8     AeXt preOedi~ the ~ppOb¶tmeAt interrupted Dui-
        fieientlf to make ruoh propored appointee8 ineligible to qualify
        for the additional salary. It vould tend to penallre the of-
        fleer vho moat oarefulry and dellberately~attempted to appoint
        the beat qwlifimd    per8on8. We oannot apee that thm purpore
        of the rtatute IA quertlan ju8tlfler rush a lirlted oenrtruotlon,
                  It 18 our Opinion, therefore, that the VOrdD "Dhrll
        have prerlourly   rerved   the OouAtJ or politioal
                                                       8ubdi~i8ioA there-
        Of ?Ol! AOt le~88 t&M    tV0 OOllti.!NlOUD ~e~8,’ in
                                                       8OOtiOA 5 O? k-
        tiele 3902, mupra, rhotid be eonrtruod am meuii.ngx   tvo eon-
        tlnuow~m      preeed.bg the appointrent.
                  You are, thereform, rempeotf~l~ 8dvLred that it ia
        the oplnlo~ of thlr department, under the futr rtated, that
        thm 88lm7 of the ohle? deputy cannot legally         th8 mum of
                                                      lx o eed
        ~2600.00 and that the malu7 of the other doputr, haad of the
        autaaoblletax department,cannot legallylxoeed the rum of
        $2500.00 per uinu8.
                                                  Your8 very truly
                                            ATTORHEY GElfERALOF TEXAS


                                            BY
                                                               Edgar Pfeil
                                                                 Assistant
        EP:RS
        APPROVED MAR 19, 1941               This Opinion Conridered and
        /a/ Oerald C. &DA                   Approved in Llmlted Con?erenoe
        ATTOREEY 0ElGM.L OF TEXAS